Derbigny, J.
delivered the opinion of the court. In this case the appellee objects to the appeal as irregularly brought-1. Because no security for the costs was given by the appellant-2. Because the statement of facts, which purports to be agreed upon between the parties, was not assented to by him.
In all cases of appeals, whether execution be stayed or not, the law makes it the duty of the appellant to furnish security to answer the costs. This is a condition without which he has no right to call his adverse party before the *82appellate court. If he does, the uppeal is irre- gularly brought, and ought not to be heard.
East'n District.
July 1817.
Carleton for the appellant. Seghers for the appellee.
But, independently of that circumstance, there is one feature in this record, which must decide the court to dismiss this appeal. The statement of facts is not signed by the appellee, nor for aught that appears, by any person for him. The conusel appointed ex officio to the absent heirs of John Dubrenil. part of whose estate dis- puted by the appellee as his brother, has signed that statement : but nothing shews that he signed or had any right to sign in air other capacity.
of attorney was received, this present attorney in fact signed, himself the petition, which he presented in his name to the court of probates, thereby evincing the intenition of prosecuting his claim in person. It does not appear that he employed any attor ney in the probate court. The statement of facts ought certainly to have been communicated to him, and is a nullity without his assent.
It is, therefore, ordered,adjudged and decreed, that the appeal be dismissed.